DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive with respect to claims 1-8. 
With respect to claim 1, Applicant makes two arguments, arguing that “Abell does not disclose an RF welder, and nether its general or specific teachings apply to an RF welder. Second, Abell does not disclose why or to what extent applied power should be varied non-linearly as a function of time in even its vibration welding process.”
With respect to the first argument, applicant argues that “Because vibration welding is a completely different bonding technique, vibration welding does not have the same impedance matching problems that are encountered in RF welding. Thus, a POSITA would not have considered it obvious to adapt any teachings from the vibration welding context to an RF welding system.”.  However, Abell specifically teaches in paragraph 0006 that “Such a process is described herein using the example of vibration welding, with an item of interest in the form of a weld, although the approach may be used in any suitably repeatable process”  Other plastic welding processes, such as RF welding (or its other names of dielectric or high frequency welding) would be examples of such a suitable repeatable process as they are repeated, involve welding, and involve plastic materials.
In response to applicant's second argument, wherein applicant argues that “the curve 82 is not itself determined as part of Abell's process, and its particular shape is not described as providing any discernable benefit to any welding process, and certainly not an RF welding process. At best, Abell teaches that the power can be increased non-linearly in an ultrasonic welding process. This is a far cry from rendering obvious the application of a non-linear ramp period to an RF welding process.”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, Abell shows that the computer controls the generator to vary applied power as a function of time in an applied power curve that increases non-linearly over at least a portion of the applied power curve in the context of vibration welding.  Abell discloses the benefits of using such nonlinear power and time curves to predict the binary quality status of each of the welds in real time using the extracted features (see paragraph 0012)
With respect to applicant’s arguments with respect to claim 4-82, the examiner disagrees with applicant’s argument that “Abell does not disclose an applied power curve with a general S-shape as recited in claims 4-8”.  Figure 9 of Abell shows an S-curve.  As noted above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
With respect to claim 8, applicant  argues that “It would not have been obvious to a POSITA to apply the precautionary safety shutdown method disclosed in Tsuji to the process in claim 8 of determining the non-linear portion of the power curve.”  However, Tsuji does not appear to be limited performing a safety shutdown method.  Rather, Tsuji discloses that “when the predetermined ratio is exceeded, the operation of the power amplifier circuit 24 is stopped as an abnormality.”  Additionally, Tsuji also teaches that later “The control circuit 27 outputs a control signal for causing the power amplifier circuit 24 to perform an intermittent operation at a preset cycle, and drive control for operating the power amplifier circuit 24 based on the control signal from the output control circuit 271.”.  Therefore, Tsuji also discloses utilizing feedback.

Applicant’s arguments, see remarks, filed 4/27/2022, with respect to claim 9 have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 


Claim Objections
Claim 3 objected to because of the following informalities:  Line 3 recites “a tuning capacitor that that is in operable communication”, and its appears to inadvertently duplicate the word “that”  in the claim.  It is unclear if the duplication is intentional Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP2007015122A) in view of Abell (US 20130105556 A1)
As to claim 1, Tsuji discloses a RF welder1 (see the abstract, reciting “The high frequency welding device”) comprising:
(A) a die press having first and second relatively movable platens (see cylindrical body 41 and resin base 220, each which is associated with an upper and lower electrode) defining a die gap therebetween that is configured to receive a load (see the translation, reciting “In a state where the upper electrode 22 is lowered, the thickness of the tape K and the film F combined with the lower electrode 21 is taken into consideration, and both are sandwiched with a required pressing force.”); 
(B) a high frequency generator (high frequency unit 20, see also Figure 3) that is configured to generate applied power (In Tsuji, referred to as “high frequency power” in the translation, which recites “The present invention has been made in view of the above, and provides a high-frequency welding apparatus that suppresses rising overshoot by controlling the rising of high-frequency power supplied between electrodes and ensures welding accuracy by a simple method”); and 
(C) a control structure that is in operable communication with the generator so as to control the generator (see the translation, disclosing “  FIG. 3 is a block diagram showing the high-frequency unit. In FIG. 3, the high-frequency unit 20 includes electrodes 21 and 22, a crystal oscillation circuit 23 including a crystal oscillation element that oscillates at a high frequency of several to several tens of MHz, here 27 MHz, as a separately excited high-frequency oscillator, and a crystal oscillation circuit 23. Power amplifying circuit 24 for amplifying a high-frequency signal from the power to a required level, a traveling wave / reflected wave detection circuit 25 for detecting a traveling wave and a reflected wave from the load side, and an impedance matching circuit for impedance matching with the load side 26, a control circuit 27 that performs power output control, an output setting voltage signal output circuit 28 that generates a control signal for output setting, and a spark detection circuit 29 that detects an electrical short circuit between the electrodes.”) 
Tsuji does not disclose that the control structure is a computer and does not disclose that the computer controls the generator to vary applied power as a function of time in an applied power curve that increases non-linearly over at least a portion of the applied power curve.
However, Abell discloses and makes obvious that that the control structure is a computer (see paragraph 0030, disclosing that “In general, the host machine 40 is embodied as one or more computer devices in electrical communication with the welding controller 20.  ”) and discloses that the computer controls the generator to vary applied power as a function of time (see paragraph 0037, disclosing “As part of the control signals (arrow 24), the welding controller 20 may provide certain data that may be used by the host machine 40 and/or the learning machine 140 to determine historical information such as welding power over time, welding frequency over time, and other possible waveforms or values, as well as peak values, slopes, areas, area ratios, moving averages, and the like.”) in an applied power curve that increases non-linearly over at least a portion of the applied power curve (see Figure 9, which shows a non-linear power curve 82, and see paragraph 0096, disclosing “Referring to FIG. 9, as will be appreciated by one of ordinary skill in the art after reading the above disclosure, the present approach can also be used to identify features from one or more candidate features.  For example, a power curve 82 is shown that plots the changing welding power (P) over time (t) during formation of a weld.  Each weld has an associated power curve, with the weld being formed over a short duration, perhaps 0.5 s. Within this power curve 82, each point in time has a corresponding value on the power curve 82.  The power curve 82 has a peak value P.sub.M at point 85, at around t=4, and a local minimum value (P.sub.LM) at point 86, which occurs at about t=6.”) . Paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control structure is a computer and that the computer controls the generator to vary applied power as a function of time in an applied power curve that increases non-linearly over at least a portion of the applied power curve in order to predict the binary quality status of each of the welds in real time using the extracted features.

As to claim 2, Tsuji discloses that the RF welder is a solid state welder, and further comprising at least one variable capacitor (variable capacitor VC1 or semi-fixed capacitor VC2) that is in operable communication with the control structure (Figure 3) and that is configured, under control of the control structure, to regulate the power supplied to the die press (at electrodes 21 and 22) from the generator.  See the translation, disclosing:
  FIG. 3 is a block diagram showing the high-frequency unit. In FIG. 3, the high-frequency unit 20 includes electrodes 21 and 22, a crystal oscillation circuit 23 including a crystal oscillation element that oscillates at a high frequency of several to several tens of MHz, here 27 MHz, as a separately excited high-frequency oscillator, and a crystal oscillation circuit 23. Power amplifying circuit 24 for amplifying a high-frequency signal from the power to a required level, a traveling wave / reflected wave detection circuit 25 for detecting a traveling wave and a reflected wave from the load side, and an impedance matching circuit for impedance matching with the load side 26, a control circuit 27 that performs power output control, an output setting voltage signal output circuit 28 that generates a control signal for output setting, and a spark detection circuit 29 that detects an electrical short circuit between the electrodes.
  The power amplifier circuit 24 is configured to amplify the power of the input signal with an amplification ratio corresponding to the level signal input from the control circuit 27 to the control terminal. The traveling wave / reflected wave detection circuit 25 detects input power and reflected power and outputs the detected power to the control circuit 27. The control circuit 27 detects when the reflected power as a loss exceeds a required level or with respect to the input power. When the predetermined ratio is exceeded, the operation of the power amplifier circuit 24 is stopped as an abnormality. The impedance matching circuit 26 includes a variable capacitor VC1 for impedance matching (corresponding to an electrical component) connected in parallel to the power transmission path, a semi-fixed capacitor VC2 for impedance matching connected in series to the power transmission path, and an inductance element. L. The impedance matching circuit 26 also drives a phase sensor circuit 261 that detects the phase of current and voltage, and a motor M1 that adjusts the capacitance value of the variable capacitor VC1 by increasing or decreasing the facing area of the counter electrode that constitutes the capacitor. A motor control circuit 262 and a preset position setting signal output circuit 263 for outputting a setting signal for returning the capacitance value of the variable capacitor VC1 to a predetermined initial position (preset position) immediately before the high frequency power supply are provided. The phase sensor circuit 261 detects the current phase via a magnetic circuit (not shown), detects the voltage phase via a capacitor (not shown), detects the phase difference between them, and detects the impedance matching state. The phase sensor circuit 261 outputs an output signal corresponding to the amount of deviation between both phases, and upon receiving this output signal, the motor control circuit 262 variably adjusts the capacitance of the variable capacitor VC1 to achieve matching.
  The control circuit 27 outputs a control signal for causing the power amplifier circuit 24 to perform an intermittent operation at a preset cycle, and drive control for operating the power amplifier circuit 24 based on the control signal from the output control circuit 271. A DC-DC converter 272 for outputting a signal. The output control circuit 271 includes a setting unit for setting a cycle, and a required supply heat amount, for example, a power supply time, can be adjusted according to the type and size of the tape K and the film F. The set time is reflected in the set value of the internal counter, etc., and the counter counts the number of internal clock pulses by the set value, thereby generating a power supply time and pause period signal for time management.

Tsuji discloses that the control structure is control circuitry, but Tsuji as modified by Abell would make obvious the use of a computer.  See Abell, paragraph 0030, disclosing that “In general, the host machine 40 is embodied as one or more computer devices in electrical communication with the welding controller 20.” Abell, paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control structure is a computer in order to predict the binary quality status of each of the welds in real time using the extracted features.


As to claim 3, Tsuji discloses the capacitor is a load capacitor (one of variable capacitor VC1 and semi-fixed capacitor VC2), and further comprising a tuning capacitor (other of variable capacitor VC1 and semi-fixed capacitor VC2) that that is in operable communication with the control structure and that is configured, under control of the control structure, to further regulate the power supplied to the die (electrodes 21 and 22) from the generator.  See the translation, disclosing:
  FIG. 3 is a block diagram showing the high-frequency unit. In FIG. 3, the high-frequency unit 20 includes electrodes 21 and 22, a crystal oscillation circuit 23 including a crystal oscillation element that oscillates at a high frequency of several to several tens of MHz, here 27 MHz, as a separately excited high-frequency oscillator, and a crystal oscillation circuit 23. Power amplifying circuit 24 for amplifying a high-frequency signal from the power to a required level, a traveling wave / reflected wave detection circuit 25 for detecting a traveling wave and a reflected wave from the load side, and an impedance matching circuit for impedance matching with the load side 26, a control circuit 27 that performs power output control, an output setting voltage signal output circuit 28 that generates a control signal for output setting, and a spark detection circuit 29 that detects an electrical short circuit between the electrodes.
  The power amplifier circuit 24 is configured to amplify the power of the input signal with an amplification ratio corresponding to the level signal input from the control circuit 27 to the control terminal. The traveling wave / reflected wave detection circuit 25 detects input power and reflected power and outputs the detected power to the control circuit 27. The control circuit 27 detects when the reflected power as a loss exceeds a required level or with respect to the input power. When the predetermined ratio is exceeded, the operation of the power amplifier circuit 24 is stopped as an abnormality. The impedance matching circuit 26 includes a variable capacitor VC1 for impedance matching (corresponding to an electrical component) connected in parallel to the power transmission path, a semi-fixed capacitor VC2 for impedance matching connected in series to the power transmission path, and an inductance element. L. The impedance matching circuit 26 also drives a phase sensor circuit 261 that detects the phase of current and voltage, and a motor M1 that adjusts the capacitance value of the variable capacitor VC1 by increasing or decreasing the facing area of the counter electrode that constitutes the capacitor. A motor control circuit 262 and a preset position setting signal output circuit 263 for outputting a setting signal for returning the capacitance value of the variable capacitor VC1 to a predetermined initial position (preset position) immediately before the high frequency power supply are provided. The phase sensor circuit 261 detects the current phase via a magnetic circuit (not shown), detects the voltage phase via a capacitor (not shown), detects the phase difference between them, and detects the impedance matching state. The phase sensor circuit 261 outputs an output signal corresponding to the amount of deviation between both phases, and upon receiving this output signal, the motor control circuit 262 variably adjusts the capacitance of the variable capacitor VC1 to achieve matching.
  The control circuit 27 outputs a control signal for causing the power amplifier circuit 24 to perform an intermittent operation at a preset cycle, and drive control for operating the power amplifier circuit 24 based on the control signal from the output control circuit 271. A DC-DC converter 272 for outputting a signal. The output control circuit 271 includes a setting unit for setting a cycle, and a required supply heat amount, for example, a power supply time, can be adjusted according to the type and size of the tape K and the film F. The set time is reflected in the set value of the internal counter, etc., and the counter counts the number of internal clock pulses by the set value, thereby generating a power supply time and pause period signal for time management.

Tsuji discloses that the control structure is control circuitry, but Tsuji as modified by Abell would make obvious the use of a computer.  See Abell, paragraph 0030, disclosing that “In general, the host machine 40 is embodied as one or more computer devices in electrical communication with the welding controller 20.” Abell, paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control structure is a computer in order to predict the binary quality status of each of the welds in real time using the extracted features.

As to claim 4, Tsuji does not disclose that the non-linear portion of the applied power curve has a general S-shape.
However, Abell teaches that the non-linear portion of the applied power curve has a general S-shape.  See especially Figure 9, which is reproduced below.  Paragraph 0096 discloses that:
[0096] Referring to FIG. 9, as will be appreciated by one of ordinary skill in the art after reading the above disclosure, the present approach can also be used to identify features from one or more candidate features.  For example, a power curve 82 is shown that plots the changing welding power (P) over time (t) during formation of a weld.  Each weld has an associated power curve, with the weld being formed over a short duration, perhaps 0.5 s. Within this power curve 82, each point in time has a corresponding value on the power curve 82.  The power curve 82 has a peak value P.sub.M at point 85, at around t=4, and a local minimum value (P.sub.LM) at point 86, which occurs at about t=6.

As discussed above, Abell would make obvious the use of a computer, and Abell uses the computer to monitor the power versus time curve, i.e., the applied power curve.  See Abell, paragraph 0030, disclosing that “In general, the host machine 40 is embodied as one or more computer devices in electrical communication with the welding controller 20.” Abell, paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the non-linear portion of the applied power curve has a general S-shape in order to predict the binary quality status of each of the welds in real time using the extracted features.


    PNG
    media_image1.png
    578
    565
    media_image1.png
    Greyscale

As to claim 5, Abell as incorporated discloses that the non-linear portion of the applied power curve has a relatively short first end section of a relatively high positive slope (up to point 83), a relatively long intermediate section (approximately from point 83 to 85) of varying slope transitioning from positive to negative slopes at a point of inflection (at point 85), and a relatively short second end section of a relatively high negative slope (around point 84).  See Figure 9, reproduced above.

As to claim 6, Abell as incorporated into Tsuji above discloses that another portion of the applied power curve following the non-linear portion is at least generally constant.  See Figure 9, reproduced above, approximately around point 86.

As to claim 7, Tsuji does not disclose that the non-linear portion of the applied power curve is predetermined and stored in the computer.
However, Abell discloses that the non-linear portion of the applied power curve is predetermined and stored in the computer.  See paragraph 0035, disclosing “The host machine 40 may include a microprocessor or CPU 47 and a tangible, non-transitory memory device 48.  The memory device 48 may include any required read only memory (ROM), flash, optical, and/or other non-transitory memory.  The host machine 40 may also include transitory memory, e.g., any required random access memory (RAM), electrically-programmable read-only memory (EPROM), etc.”  See also paragraph 0037, disclosing “As part of the control signals (arrow 24), the welding controller 20 may provide certain data that may be used by the host machine 40 and/or the learning machine 140 to determine historical information such as welding power over time, welding frequency over time, and other possible waveforms or values, as well as peak values, slopes, areas, area ratios, moving averages, and the like.”  Abell, paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the non-linear portion of the applied power curve is predetermined and stored in the computer in order to predict the binary quality status of each of the welds in real time using the extracted features.

As to claim 8, Tsuji discloses that the non-linear portion of the applied power curve is determined using monitored forward power (called “input power” in Tsuji) and/or monitored reflected power (“reflected power” in Tsuji) as feedback.  See the citation in Tsuji above, which discloses “a traveling wave / reflected wave detection circuit 25 for detecting a traveling wave and a reflected wave from the load side”  See also the translation, disclosing that “The traveling wave / reflected wave detection circuit 25 detects input power and reflected power and outputs the detected power to the control circuit 27. The control circuit 27 detects when the reflected power as a loss exceeds a required level or with respect to the input power. When the predetermined ratio is exceeded, the operation of the power amplifier circuit 24 is stopped as an abnormality.”

As to claim 19, Abell as incorporated into Tsuji is capable of being used such that the applied power of the RF welder is generated so as to maintain a percentage of forward power above 50% for at least a majority of a welding process.  See MPEP 2114 ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

As to claim 20, Abell as incorporated into Tsuji is capable of being used such that the applied power of the RF welder is generated so as to maintain a percentage of forward power above 75% for at least 75% of a welding process.  See MPEP 2114 ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the additional limitation of “wherein the non-linear portion of the applied power curve is determined using virtual motor control using applied power as a virtual axis” in combination with the other limitations of parent claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (with respect to new claims 19 and 20) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See applicant’s specification, paragraph 0003, reciting “RF welders, also known as "dielectric welders" and "high frequency welders", are well-known for thermally-bonding…”